UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7264



KENNETH FRANKLIN HUDDLESTON,

                                              Plaintiff - Appellant,

          versus

LEON DIXON,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-96-699-AM)


Submitted:    January 9, 1997             Decided:   January 23, 1997


Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Kenneth Franklin Huddleston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

   Appellant, a Virginia inmate, appeals from the district court's

order denying relief on his 42 U.S.C. § 1983 (1994) complaint under

28 U.S.C. § 1915 (1994), amended by Prison Litigation Reform Act,
Pub. L. No. 104-134, 110 Stat. 1321 (1996). We have reviewed the

record and the district court's opinion and find no reversible

error. Appellant, at most, alleges a disagreement with the prison

doctors as to the course of medical treatment that he received.

Such allegations are not cognizable under § 1983. See Wright v.

Collins, 766 F.2d 841, 849 (4th Cir. 1985). Accordingly, we affirm.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2